Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/04/2020 and 07/02/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "output control signals" in lines 12-13 and the limitation “two or more output control signals” in lines 24-25 of the claim 1. It is unclear whether “output control signals" and “two or more output control signals” are referring to the same limitation or not. If both are the same limitation then there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 (AIA )
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Terada Pub. No.: US 2013/0002220 A1 hereinafter Terada.
Regarding claim 1, Terada discloses a power control semiconductor device (e.g. see fig.1: a semiconductor integrated circuit 10, para. [0021]), comprising: 
a voltage input terminal (IN) to which a DC voltage is input (VDD, para. [0023]); 
an output terminal (OUT); 
a voltage control transistor (M1) connected between the voltage input terminal (IN) and the output terminal (OUT); 

a bias circuit (13, para. [0027]) that generates a voltage that operates the control circuit based on the DC voltage (VDD) input to the voltage input terminal (IN); and 
two or more external terminals to which output control signals provided from an outside (chip enable signal CE, output voltage switching control signal CV, para. [0029] indicates CE and CV are received from the external terminals) are input to control the output voltage (Vout), 
wherein the control circuit comprises: a voltage divider (para. [0011] indicate voltage divider) that divides the output voltage of the output terminal (OUT, R1, R2, para. [0022]); 
an error amplifier (11, para. [0025]) that outputs a voltage corresponding to a potential difference between a predetermined reference voltage (Vref) and a voltage divided by the voltage divider (VFB, para. [0024]); and 
a logic circuit (15, para. [0031]) that generates: 
a signal or a voltage (CV) that changes the voltage divided by the voltage divider (VFB, para. [0030]), which is input to the error amplifier (11), in accordance with two or more output control signals input to the two or more external terminals (CE, CV); and 

Regarding claim 2, Terada discloses the power control semiconductor device according to claim 1, wherein 
the voltage divider comprises a first resistor element (fig.1: R1) and a resistance circuit (R3, M2) which are connected in series between the output terminal (OUT) and a ground point (GND), 
the resistance circuit comprises a switch element (M2) and a resistor element (R3) in series (para. [0030]), and the switch element (M2) is turned on/off by the signal or the voltage (CV) from the logic circuit (15, paras. [0031], [0038], [0039] and [0041]).
Claim Rejections - 35 USC § 103(AIA )
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Terada Pub. No.: US 2013/0002220 A1 hereinafter Terada in view of Miyashita Pub. No.: US 2010/0237956 A1 hereinafter Miyashita.

Regarding claim 3, Terada discloses the logic circuit (fig.1: 15), the signal (CV), the switch element (M2) and the resistor element (R3).
Terada fails to disclose the resistance circuit includes lines each consisting of the switch element and the resistor element in series, and the switch elements are turned on/off by the signal or the voltage from the logic circuit.
	Miyashita teaches the power control semiconductor device according to claim 2, wherein the resistance circuit (fig.2: a variable resistor section 18, para. [0025]) includes lines each consisting of the switch element (Q1-Q3) and the resistor element in series (R1-R3), and the switch elements are turned on/off by the signal or the voltage from the logic circuit (14, 15, paras. [0027], [0029], [0040]).
 as taught by Miyashita for the purpose of generating a low-noise bias voltage while suppressing power consumption (para. [0066] of Miyashita).
Regarding claim 4, Terada discloses the power control semiconductor device according to claim 1, wherein 
the voltage divider (fig.1: R1, R2) consists of a first resistor element (R1) and a resistance circuit (R3, M2) which are connected in series between the output terminal (OUT) and a ground point (GND). 
Terada fails to disclose the resistance circuit comprises: resistor elements in series; and a switch element connected between the ground point and a connection node between the resistor elements, each of the resistor elements is constituted by a series resistance circuit in which unit resistors each having a predetermined resistance value are connected in series, and the switch element is turned on/off by the signal or the voltage from the logic circuit.
Miyashita teaches the power control semiconductor device according to claim 1, wherein 

the resistance circuit (18) comprises: 
resistor elements in series (R1-R3, para. [0025]); and 
a switch element (Q3) connected between the ground point and a connection node between the resistor elements (e.g. see fig.2: a node between 17 and R1-R4), 
each of the resistor elements is constituted by a series resistance circuit in which unit resistors each having a predetermined resistance value are connected in series (para. [0024]), and the switch element is turned on/off by the signal or the voltage from the logic circuit (14, 15, paras. [0027], [0029], [0040] and [0041]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Terada to include “the resistance circuit comprises: resistor elements in series; and a switch element connected between the ground point and a connection node between the resistor elements, each of the resistor elements is constituted by a series resistance circuit in which unit resistors each having a predetermined resistance value are connected in series, and the switch element is turned on/off by the signal or the voltage from the logic circuit” as taught by Miyashita for the purpose of generating a low-noise bias voltage while suppressing power consumption (para. [0066] of Miyashita).

Miyashita teaches the power control semiconductor device according to claim 4, wherein the resistance circuit (fig.2: a variable resistor section 18, para. [0025]) comprises a plurality of switch elements (Q1-Q3) each connected between the ground point and the connection node between the resistor elements (e.g. see fig.2: a node between 17 and R1-R4), and 
the plurality of switch elements are turned on/off by the signal or the voltage from the logic circuit (14, 15, paras. [0027], [0029], [0040]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Terada to include “the resistance circuit comprises a plurality of switch elements each connected between the ground point and the connection node between the resistor elements, and the plurality of switch elements are turned on/off by the signal or the voltage from the logic circuit” as taught by Miyashita for the purpose of generating a low-noise bias voltage while suppressing power consumption (para. [0066] of Miyashita).
Allowable Subject Matter
13.	Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, prior arts of record fail to disclose “wherein the logic circuit comprises: 
two or more transistors that are turned on/off by the two or more output control signals input respectively to the two or more external terminals; and 
two or more current sources respectively connected in series with the transistors, and when operation of the bias circuit is stopped by the signal or the voltage from the logic circuit, currents of the two or more current sources are interrupted.”
Regarding claim 7, prior arts of record fail to disclose “a controller that outputs the output control signals that are to be input to the two or more external terminals, 
wherein the output voltage is changed in accordance with the output control signals input to the two or more external terminals from the controller.”
Examiner's Note:
15.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within 
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
17.	The prior art made of record (see attached PTO-892, C-M) and not relied upon is considered pertinent to applicant's disclosure.
Maki et al. Pub. No.: US 2018/0097439 A1 teaches semiconductor integrated circuit for regulator comprising an external terminal CNT from controller/microcomputer CPU.
CONTACT INFORMATION
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (01/24/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837